Citation Nr: 1130825	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-33 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Processing Office
in Buffalo, New York


THE ISSUE

Entitlement to eligibility under the Dependents' Educational Assistance (DEA) Chapter 35 benefits program.


(The issues of the Veteran's entitlement to an effective date earlier than May 13, 2002 for the award of entitlement to a total disability rating based upon individual unemployability (TDIU) and DEA eligibility are addressed in a separate decision under docket number 09-15 797).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, the Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had served on active duty from August 1962 to August 1965.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Processing Center in Buffalo, New York. 

In January 2010, the Appellant, the Veteran and the Veteran's spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing which was limited to the issue listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to DEA eligibility.  She was born on September [redacted], 1975.  Her father was deemed permanently and totally disabled by VA effective May 13, 2002.  As such, the Buffalo Educational Center has denied the claim on the basis that the appellant became 26 years of age prior to the effective date that her father was awarded TDIU benefits.  See 38 C.F.R. § 21.3040(c).

In a separate appeal pending before the Board, the appellant's father has challenged the effective date of awards assigned for entitlement to TDIU and DEA eligibility.  The decision on those claims are inextricably intertwined with the claim prosecuted by the appellant in this case.  In this respect, a favorable decision in the Veteran's claims may potentially lead to a favorable decision in this case.  Thus, the Board defers consideration of this claim pending completion of a hearing request by the Veteran in the other claims.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

Readjudicate this claim after the RO in St. Petersburg, Florida readjudicates the Veteran's claims involving entitlement to an effective date earlier than May 13, 2002 for the award of entitlement to TDIU and DEA eligibility which is addressed under Docket Number 09-15 797.  If any benefit sought on appeal remains denied, furnish the appellant a supplemental statement of the case which addresses all evidence of record since the October 2008 statement of the case (including evidence submitted by the appellant in February 2011) and allow an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

